Citation Nr: 0819148	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  01-04 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, including a neuropsychological disability manifested 
by symptoms including headaches, blackout spells, memory 
loss, dizziness, and seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Friend


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel
INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 1992 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama in which service connection for 
residuals of a head injury, including headaches and blackout 
spells, was denied.

In a December 2004 decision, the Board denied service 
connection for residuals of a head injury, including 
headaches and blackout spells.  Also on appeal at the time 
was a claim for service connection for a chronic lung 
disability, including bronchial asthma, which the Board also 
denied.  The veteran appealed the December 2004 decision to 
the U.S. Court of Appeals for Veterans' Claims (Court) which, 
in July 2006, vacated the December 2004 decision and remanded 
the case to the Board for further development and re-
adjudication in keeping with a July 2006 joint motion for 
remand.

The case was thereafter remanded in April 2007.  In November 
2007, the Board issued a decision denying the claim for 
service connection for a chronic lung disability, including 
bronchial asthma.  The claim for service connection for 
residuals of a head injury, including a neuropsychological 
disability manifested by symptoms including headaches, 
blackout spells, memory loss, dizziness and seizures was 
remanded for additional development, to include VA 
examination.

After review of the record, and for reasons explained below, 
the Board reluctantly determines that the case must again be 
remanded prior to the completion of appellate action in this 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The November 2007 remand directed that the veteran be 
scheduled for further VA examination to resolve discrepancies 
contained in the June 2007 VA examination report.

The veteran was scheduled for VA examination in January 2008 
but failed to report.

In March 2008, the veteran requested another opportunity to 
report for VA examination.  He explained that he failed to 
report in January 2008 because the transport he arranged to 
get him to the appointment had to cancel and he was unable to 
arrange alternative transport on short notice.  The hospital 
to which he was to have reported is 2-1/2 hour drive from his 
home.  He then had a second appointment time in February 
2008, which he believed was also for VA examination, but it 
was not.

The veteran proffered the lay statement of the person who had 
arranged to drive him.  The individual attested that he 
became ill on the morning of the veteran's appointment and 
was unable to drive the veteran.

Given the veteran's statements and that of his lay witness, 
the distance the veteran must travel to get to the VA 
hospital, and the importance of obtaining an informed medical 
opinion in this case, the Board believes the veteran has 
submitted good cause for failing to appear for the January 
2008 VA examination.  The veteran must be given another 
opportunity to report for the required VA examination.

The veteran is cautioned that failure to appear for VA 
examination without good cause could result in the denial of 
his claim. 38 C.F.R. § 3.655. See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).





Accordingly, the case is REMANDED for the following action:

1. Ensure that all VA and non-VA post-
service treatment records identified by 
the veteran have been obtained.

Perform any and all follow-up as 
necessary, and document negative results.

2. After completion of the above, 
schedule the veteran for examination by 
the appropriate medical professional(s) 
who has/have not previously examined the 
veteran to determine the nature, extent, 
and etiology of any head injury 
residuals, including a neuropsychological 
disability manifested by symptoms 
including headaches, blackout spells, 
memory loss, dizziness and seizures.  All 
indicated tests and studies should be 
performed. The claims folder, including 
all newly obtained evidence, the 
veteran's August 2004 testimony before 
the undersigned Veterans Law Judge, and a 
copy of this remand, must be sent to the 
examiner(s) for review in conjunction 
with the examination(s). 

If any such symptomatology is diagnosed, 
the examiner(s) is/are requested to 
provide an opinion as to whether it is at 
least as likely as not that such 
manifestations, including a 
neuropsychological disability manifested 
by symptoms including headaches, blackout 
spells, memory loss, dizziness and 
seizures are the result of active service 
or any incident therein, including the 
documented head injury.

In the alternative, the examiner(s) 
is/are asked to provide an opinion as to 
whether it is at least as likely as not 
that any manifested symptomatology, 
including but not limited to a headache 
disorder and psychological disorder 
manifested by blackout spells, memory 
loss, dizziness and seizures, had their 
onset during active service, or are in 
any way the result of active service, 
including aggravation of a pre-existing 
head condition by the documented 
inservice head injury, resulting in a 
chronic disorder.

All opinions expressed must be supported 
by complete rationale.  

3.  After undertaking any other 
development deemed essential, 
readjudicate the veteran's claim for 
service connection for residuals of a 
head injury to include a 
neuropsychological disability manifested 
by symptoms of headaches, blackout 
spells, memory loss, dizziness and 
seizures, with application of all 
appropriate laws and regulations, 
including Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004), if applicable, and 
consideration of any additional 
information obtained as a result of this 
remand. If the decision remains adverse 
to the veteran, furnish him with an SSOC 
and afford a reasonable period of time 
within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).








_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



